DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “the inner diameter” in line 3 in which there is insufficient antecedent basis for this limitation in the claims.  Also, it is not clear what relationship this recitation has with the other recitations in the claim.  The inner diameter of what?  Clarification is required.
Claim 3 recites “the inner diameter has a constant value along the sheath proximal form the distal end” in lines 3-4 which is so grammatically awkward that its meaning is not clear.  Clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/125707 (Matsuno ‘707)(previously cited) in which U.S. Patent Application Publication No. 2015/00287994 (Matsuno ‘994)(previously cited) is considered to be the English-language equivalent, in view of U.S. Patent No. 5,336,178 (Kaplan).
Matsuno ‘707 teaches a needle apparatus comprising: a handle (the operation body 9 of Matsuno ‘707); a needle (the needle tube 3 of Matsuno ‘707) having a proximal end connected to the handle; and a sheath (the needle sheath 7 of Matsuno ‘707) having a lumen configured to receive of the needle, the sheath comprising: a proximal end connected to the handle (the operation body 9 of Matsuno ‘707); a distal end; a lumen passing from the proximal end to the distal end of the sheath; and a tube (the coil 71 of Matsuno ‘707) received within the lumen at the distal end of the sheath. 
Matsuno ‘707 does not teach wherein the distal end has a first outer diameter and a portion of the sheath proximal from the distal end has a second outer diameter, the first outer diameter is greater than the second outer diameter.  Kaplan teaches a trumpet shaped distal end (FIG. 15C of Kaplan) which facilitates a smooth retraction of an implement back into the lumen (col. 15, lines 15-30 of Kaplan).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the distal end of the sheath of Matsuno ‘707 as a trumpet shape so as to facilitate a smooth retraction of the needle back into the lumen.
With respect to claim 1, the combination teaches or suggests a needle apparatus comprising: 
a handle (the operation body 9 of Matsuno ‘707);

a sheath (the needle sheath 7 of Matsuno ‘707) having a lumen configured to receive of the needle, 
the sheath comprising: a proximal end connected to the handle (the operation body 9 of Matsuno ‘707); a distal end; a lumen passing from the proximal end to the distal end of the sheath; and a tube (the coil 71 of Matsuno ‘707) received within the lumen at the distal end of the sheath,
wherein the distal end has a first outer diameter and a portion of the sheath proximal from the distal end has a second outer diameter, the first outer diameter is greater than the second outer diameter (the trumpet shaped distal end of the needle sheath 7 of Matsuno ‘707 has a larger diameter at the distal end that at the portion of the needle sheath 7 of Matsuno ‘707 proximal from the distal end).
With respect to claim 2, the combination teaches or suggests that an outside diameter of the tube (the outside diameter of the coil 71 of Matsuno ‘707) is greater than an inner diameter of the lumen proximal from the distal end of the sheath (the small diameter of the lumen of the needle sheath 7 at the left end in FIG. 3 of Matsuno ‘707).
With respect to claim 3, the combination teaches or suggests that an inside diameter of the tube (the inside diameter of the coil 71 of Matsuno ‘707) is greater than or equal to a diameter of the lumen proximal from the distal end of the sheath (the small diameter of the lumen of the needle sheath 7 at the left end in FIG. 3 of Matsuno ‘707), wherein the inner diameter has a constant value along the sheath proximal form the distal end (the small diameter .

Claims 1 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0081965 (Mugan)(previously cited), in view of U.S. Patent Application Publication No. 2005/0215942 (Abrahamson)(previously cited), and further in view of U.S. Patent Application Publication No. 2004/0193140 (Griffin)(previously cited), and further in view of Kaplan.
Mugan teaches a needle apparatus comprising: a handle (the handle 12, the handle member 14, 16, or the housing member 174 of Mugan); a needle (the needle 150, 156, 164, 168 of Mugan) having a proximal end connected to the handle; and a sheath (the sheath 154, 160, 166, 172 of Mugan) having a lumen configured to receive of the needle.
Abrahamson teaches that the use of tubular stiffening members provide enhanced pushability and torqueability (paragraphs 0059 and 0094 of Abrahamson) and/or deter buckling and kinking (paragraph 0084 of Abrahamson).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a stiffening member in the sheath of Mugan so as to enhanced pushability and torqueability and/or deter buckling and kinking.  
Abrahamson teaches that there are many types of construction for stiffening members including coils, braids, and the various stiffening components disclosed in Abrahamson (paragraphs 0081 and 0084 of Abrahamson; stiffening members 202, 238, 320, 150, 152 of Abrahamson). Griffin teaches a stiffening member can be made from a stainless steel tube that is cut so as to have a plurality of apertures, such as cuts, slits, slots, or the like (paragraphs 0040 
The combination does not teach wherein the distal end has a first outer diameter and a portion of the sheath proximal from the distal end has a second outer diameter, the first outer diameter is greater than the second outer diameter.  Kaplan teaches a trumpet shaped distal end (FIG. 15C of Kaplan) which facilitates a smooth retraction of an implement back into the lumen (col. 15, lines 15-30 of Kaplan).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the distal end of the sheath of combination (the sheath 154, 160, 166, 172 of Mugan) as a trumpet shape so as to facilitate a smooth retraction of the needle (the needle 150, 156, 164, 168 of Mugan) back into the lumen.
With respect to claim 1, the combination teaches or suggests a needle apparatus comprising: 
a handle (the handle 12, the handle member 14, 16, or the housing member 174 of Mugan);
a needle (the needle 150, 156, 164, 168 of Mugan) having a proximal end connected to the handle; and 
a sheath (the sheath 154, 160, 166, 172 of Mugan) having a lumen configured to receive of the needle, 
the sheath comprising: a proximal end connected to the handle; a distal end; a lumen passing from the proximal end to the distal end of the sheath; and a tube (the 
wherein the distal end has a first outer diameter and a portion of the sheath proximal from the distal end has a second outer diameter, the first outer diameter is greater than the second outer diameter (the trumpet shaped distal end of the sheath has a larger diameter at the distal end that at the portion of the sheath proximal from the distal end).
With respect to claim 4, the combination teaches or suggests that the tube is stainless steel (paragraph 0045 of Griffin).
With respect to claim 5, the combination teaches or suggests that the tube comprises a plurality of cuts (the stiffening member of the combination; paragraphs 0040 and 0045 of Griffin).
With respect to claim 6, the combination teaches or suggests that the plurality of cuts are radial cuts (the stiffening member of the combination; paragraphs 0040 and 0045 of Griffin).
With respect to claim 7, the combination teaches or suggests that the plurality of cuts are spiral cuts (the stiffening member of the combination; paragraphs 0040 and 0045 of Griffin).
With respect to claim 8, the combination teaches or suggests that the plurality of cuts are overlapping cuts (the stiffening member of the combination; paragraphs 0040 and 0045 of Griffin).
With respect to claim 9, Abrahamson teaches that polytetrafluoroethylene is a suitable material for the sheath when there is a stiffening member (paragraph 0058 of Abrahamson).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use polytetrafluoroethylene as the material for the sheath, as disclosed aby .

Response to Arguments
The Applicant’s arguments filed 2/17/2021 have been fully considered.
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
In view of the claim amendments filed on 2/17/2021, the previous claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn.
However, there are new grounds of claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, that were necessitated by the claim amendments filed on 2/17/2021.
Prior art rejection based on Matsuno ‘707
The Applicant’s arguments with respect to the rejection based on Matsuno ‘707 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In particular, there are new grounds of rejection that were necessitated by the claim amendments filed on 2/17/2021.
Prior art rejection based on Mugan, Abrahamson, and Griffin
The Applicant’s arguments with respect to the rejection based on Mugan, Abrahamson, and Griffin have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically 

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394.  The examiner can normally be reached on Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Matthew Kremer/
Primary Examiner, Art Unit 3791